Citation Nr: 1234994	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-46 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected high tone sensorineural hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, which continued a 0 percent evaluation for service-connected high tone sensorineural hearing loss of the left ear.

The Board notes that the claims file contains a September 2010 statement of the case (SOC) addressing the issue of entitlement to a higher than 80 percent total combined evaluation.  However, as a substantive appeal was not received with respect to this claim, the Board finds that this issue is currently not on appeal before the Board.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not set forth specific assertions relating his service-connected left ear hearing loss to unemployability.  Moreover, the Board notes that the Veteran was denied entitlement to TDIU during the course of this appeal in a July 2011 rating decision.  The Veteran did not appeal the denial of a TDIU.  Accordingly, the issue of entitlement to TDIU is not currently before the Board.  

The Board notes that the March 2012 SSOC discussed the September 2010 VA examination report but did not discuss the more recent January 2011 VA examination.  However, as the pertinent audiological test results in 2011 are essentially duplicative of those obtained during the 2010 examination, the Board finds that the Veteran's current hearing acuity as recorded in the 2011 examination report was considered by the RO.  Consequently, the Board finds no useful purpose would be served in remanding this matter to allow the RO to review audiological test results that it has essentially already reviewed.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Finally, the Board notes that the Veteran submitted a claim for entitlement to compensation for time spent in the hospital for his service-connected posttraumatic stress disorder (PTSD).  The record does not reflect that this issue has been adjudicated.  As such, the issue of entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence from February 28, 2012, to April 6, 2012, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran asserted in a December 2009 statement that he underwent a hearing test on December 24, 2009, at the VAMC in Iowa City, Iowa.  An audiology note dated that date indicates that the Veteran was seen for an audiological evaluation and had lost his hearing aid.  With regard to objective findings, the treatment record contains the following notation: "See Audio.  Sensorineural hearing loss AU.  Thresholds and word recognition scores were consistent with previous evaluations."  

However, the objective findings including puretone thresholds and speech recognition scores are not recorded in the December 24, 2009 audiology note.  Inasmuch as the record suggests that the Veteran underwent audiological examination on December 24, 2009, on Remand, the RO or AMC should attempt to locate any outstanding audiological test results and associated them with the claims folder.  The Court has unequivocally held that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record."  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any audiological test results dated on December 24, 2009, from the Iowa City VA Medical Center and associate such with the Veteran's VA claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The AMC should then readjudicate the claim in light of all of the evidence of record on the merits. If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


